Mr. Justice Wolf
delivered the opinion of the court.1
The appellees began a suit in the Municipal Court of Iiu-macao, whose eventual purpose was to recover a certain piece of land, but they first alleged, and prayed for the declaration of certain nullities. The declaration of these nullities was sought because of the alleged lack of jurisdiction in the Municipal Court of Humaeao in another and prior suit, the appellants claiming title from the judgment, execution and sale in the said prior suit, which was numbered 4-6. Judgment was rendered for the appellees in the Municipal. Court of Humaeao and on appeal substantially the same judgment was rendered by the District Court of ITumacao. ■
Luis Recurt began his suit No. 46 against the Succession of Poupart to recover the sum of $490. lie obtained a judgment, but the theory of the appellees was that the municipal court was-without jurisdiction because of failure to duly cite the minor heirs who were the principal components of said succession.
*666Appellants first maintained that the judgment' of ■ the district court was erroneous because Recurt was not cited, and that he was a necessary party. The appellees say that the suit is in revendication and that he was not a,necessary party. We suppose the idea was that Recurt was not made a party in the municipal court, for the record is silent on this point. The appellees seem disposed, to -admit that he was not made such a party,. but on the theory that this is an action of revendication, as maintained by said appellees, we do not see that Recurt was a necessary party. Presumably, he was paid the amount of his debt when the property was sold and he would not be directly affected by the judgment in this case.
It is well settled that the judgment of a municipal court not being of record carries no presumption of jurisdiction with it; hence even when a judgment is attacked collaterally the burden is on the person claiming under it to show the jurisdiction of a court not of record, like the municipal court in this case. Galpin v. Page, 98 Wall. 365; Grignon v. Astor, 2 How. 319; Vázquez v. The Registrar, 19 P. R. R. 1075, and cases cited; 11 Cyc. 693. If this jurisdiction does not ay>pear from the judgment it may be proved aliunde. The ay>-pellant, however, following this theory of jurisdiction, maintains that the municipal court in the very case before us was not shown to have jurisdiction. The necessity of showing jurisdiction on the direct attack of a judgment is even stronger than on collateral attack. Municipal courts have jurisdiction oifiy up to $500, and a complainant who sues to recover real estate must show affirmatively that the land sought to be recovered is worth $500 or less. In the United States, courts not of record do not generally have jurisdiction in ejectment. In Porto Rico, the municipal courts only have jurisdiction when the amount does not exceed $500; hence it was necessary to prove, as was alleged in the eomplaint, that the property sought to be recovered fell within the said amount. The only proof in this case was that the property *667was sold in April, 1905, to the appellant, Antonio Abad Agosto, for the sum of $490, he being the only bidder, -which is no proof of the value of the land today; and we doubt whether the sale for $490 in the execution process was proof of its value then. Other than the statement in the record in the-municipal court in suit No. 46 and in the deed of the notary made pursuant to the sale of the marshal, there was no independent proof of the value of the land. If the ap-pellees in the court below had at any time made it clear that they were attempting to show that the property was worth $500 or less, the appellants might have offered proof to show the greater value of the same. The matter has not been discussed very fully before us and if the appellees believe that they can maintain their judgment, we shall be disposed to entertain a motion for reconsideration. So far as we now see, the judgment of the district court will have to be reversed and one rendered for the appellants for lack of jurisdiction in the municipal court where the action was begun.
We say “if the appellees believe that they can maintain their judgment. ’ ’ Another doubt is this: In spite of the contention of the appellees to the contrary, we are' persuaded that the appellants acquired all the interest that Concepción Poupart had, and she was one of the original minor heirs. Her deed to them was more than a ratification; it was a renunciation of all rights in their favor — an estoppel as to her for her share in the property — and she was entitled to a fractional undivided part. Hence the question is whether re-' vendication would lie, as her grantees are tenants in common with her brothers and sisters in any event.
On the main question we are inclined to agree with the appellants that jurisdiction in case No. 46 of the municipal court was not shown, but not without considerable doubt. Here the file-papers. of the municipal court were lost. The secretary had a record showing that an answer had been filed, although of course we do not know the nature thereof, and it might have been the answer of the widow alone, who, *668it is admitted, was served with process. It is also in favor of the appellants that the notary’s deed to the purchaser recited the regularity of the proceedings in Case No. 46 of the municipal court.
The judgment must be reversed and one rendered in favor of appellants for lack of jurisdiction in the municipal court.

Reversed and substituted.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.